Title: To Thomas Jefferson from Joel Barlow, 1 August 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Kalorama 1 Aug. 1808
                  
                  I am very thankful for your itenerary, & Mrs. B–& myself expect to begin the use of it in about three weeks.—Mrs. Blackden whom you knew in Paris, widow of Col Blackden, is with us to pass the rest of the season. As she is desirous of seeing you & your daughter once more, if you will permit us we shall take her in the carriage with us.
                  Are there any facts to be come at, besides what have been published, which will show the Secret Springs & exciting causes of the Insurrection in the west of Pensylvania in 1794. I am imprest with a strong belief that Hamilton, probably Washington, wished for an opportunity of that sort to make a military parade & to show what was called the force of the government. but can it be shown that any underhand thing was done by them with a view to produce such a case.—
                  you once mentioned to me that before washington’s death it was determined by the tories to bring him in again as president, after Adams,—& to keep him in the rest of his life. what facts can be adduced to show this.—I do not ask you to answer these queries by letter, but to refresh your memory with these & any other important circumstances that may be to my purpose, to give them to me when convenient.—
                  yours with great respect.
                  
                     J. Barlow 
                     
                  
               